*434
On Petition for Rehearing.

Mr. Justice Gabbert
delivered tile opinion of the court:
It is contended the conclusion that the admission of the testimony of Dunklee regarding the contents of the first will, if erroneous, was not prejudicial, is. not justified from the record, because Mrs. Fearnley denies that this will contained bequests to the brothers and sisters of the deceased. She does deny it by saying that the first will only contained bequests to two of his children, in the sum of ten dollars each. While the bequests in the original will might aid in throwing some light upon the transaction between Mrs. Fearnley and her husband which led up to the execution of the contract sued upon, that testimony is by no means all to be considered on that subject. It is incredible that she would have signed the contract under the circumstances she says she did, i. e., without any inquiries regarding it whatever, unless she knew that it was to evidence the consummation of the previously existing agreement between her husband and herself in' consideration of which he deeded and willed his property to her, so that the record discloses she was not prejudiced by the testimony of Dunklee regarding the contents of the first will, even if it was not admissible. True, excerpts from the testimony in the case tend to maintain the assertion of counsel for the defendant that she never agreed with her husband to pay the sums mentioned in the contract to his brothers and sisters, buf the testimony must be examined -as a whole, and what it establishes thus determined; and when so examined and considered, the conclusion is irresistible that Mrs. Fearnley executed the contract with full knowledge of its contents and obligations, and that it was executed in pursuance of a definite agree*435ment with her husband that she would pay the brothers and sisters the respective sums therein specified.
Mrs. Fearnley is certainly not in a position to complain of the action of the trial court in allowing Mr. Dunklee to testify in relation to what occurred between herself and Mr. Dunklee. The statute, §.4824, Mills’ Stats., does not apply. When a party invokes the protection of a statute, it should not be unduly extended or restricted, but should fairly be construed and applied according to the plain import of its terms, so as to effectuate its intent and purpose. As between attorney and client, the rule prescribed will not be enforced to the prejudice of the attorney. As stated in the main opinion, Mrs. Fearnley filed an answer charging Dunklee with fraud and deceit in obtaining the contract from her, and went upon the witness stand and testified to matters intended to establish this defense. Mr. Dunklee’s own interests were vitally affected, and if he had not been permitted to go upon the stand and give his version of what occurred between himself and Mrs. Fearnley, he would have been placed in the attitude of having committed a fraud without opportunity afforded to contradict it. When Mrs. Fearnley testified to what occurred, she waived her right to object to Mr. Dunklee giving his own account of what transpired. She voluntarily opened the door, which otherwise would have remained closed. She cannot successfully complain that the one whom she invited to enter accepted her invitation. It is urged, however, that Mrs. Fearnley’s action in going upon the witness stand and testifying cannot be regarded as extending the right to Dunklee to testify in relation to the communications of the deceased. These com-, munications, as we stated in the original opinion, related to matters which transpired between Mrs. *436Fearnley, her husband and Dunklee, he. being attorney for both, and when she testified in relation to these matters, she cannot exclude Dunklee as a witness with respect to the same matters. Otherwise she would be given all advantage which the statute does not contemplate, and an attorney placed at a disadvantage which it was not the purpose of the law to impose.
The statute is a wise one, and the privileges which it is intended to extend must be carefully protected. The decision in this case, that the statute does not apply, is based entirely upon the particular facts recited, and cannot possibly be construed as a precedent which will result in depriving any one of the privileges which the statute creates for his benefit.
The petition for a rehearing is denied.
Mr. Justice Campbell and Mr. Justice Bailey concur. _